Appellant was assessed a fine of $250.00 on a charge of possessing intoxicating liquor for the purpose of sale.
By Bill of Exception No. 3, it is shown that the State did not present any pleading to the court, either indictment or information, and that the defendant did not enter any plea to such. This being true, the court had nothing before it as a basis for the evidence and for the judgment rendered.
Because there was no proper judgment entered, other matters presented in the appeal will not be discussed.
The judgment of the trial court is reversed and the cause is remanded.